Citation Nr: 0335862	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-06 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE 

Entitlement to service connection for carcinoma of the rectum 
and sigmoid colon, status-post resection and permanent 
colostomy, on a radiation-presumptive basis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from February 
1946 to January 1950, and from October 1950 to May 1951.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  Service connection for carcinoma of the rectum and 
sigmoid colon, status-post resection and permanent colostomy, 
including as due to exposure to ionizing radiation was denied 
by the Board in May 1999.  

2.  Since the last denial, VA has amended regulations to 
provide that colon cancer is a presumptive disease to 
radiation exposed veterans.  

3.  The veteran served aboard the U.S.S. Newman K. Perry at 
the Bikini Atoll during the period in which Shots Able and 
Baker were executed as part of Operation CROSSROADS.   

4. The veteran was diagnosed with colon cancer in 1991.  


CONCLUSIONS OF LAW

1.  The May 1999 Board decision denying service connection 
for carcinoma of the rectum and sigmoid colon, status-post 
resection and permanent colostomy, including as due to 
exposure to ionizing radiation is final; the amendment to 
section 38 C.F.R. § 3.309 constitutes a new claim.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003); 
Spencer v. Brown, 4 Vet. App. 283, 289 (1993), aff'd, 17 F3d 
368 (Fed. Cir. 1994).  

2.  The requirements for service connection for colon cancer 
on a radiation-presumptive basis have been met.  38 U.S.C.A. 
§§ 1110, 1112  (West 2002); 38 C.F.R. § 3.309(d) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

In the present case, the Board finds that the requirement's 
of VCAA have been met, and that in view of the favorable 
determination below, no further action is required concerning 
the duties to assist and to notify the veteran.  

The RO has characterized the issue as whether the appellant 
has presented new and material evidence to reopen a claim for 
service connection for carcinoma of the rectum and sigmoid 
colon, status-post resection and permanent colostomy, 
including as due to exposure to ionizing radiation.  
Generally, prior decisions are final and may be reopened only 
upon the submission of new and material evidence. In this 
case, the issue of service connection for carcinoma of the 
rectum and sigmoid colon, status-post resection and permanent 
colostomy, including as due to exposure to ionizing radiation 
was previously addressed by the Board in May 1999.  That 
decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2003).  

The veteran was a participant in a radiation-risk activity.  
Rectal/colon cancer is not one of the listed diseases 
entitled to presumptive service connection, prior to March 
26, 2002.  The provisions of 38 C.F.R. § 3.309(d)(2) were 
revised, effective March 26, 2002, to include cancer of the 
colon to the presumptive disease for radiation-exposed 
veterans.  67 Fed. Reg. 3612- 3616 (January 25, 2002).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") precedent does not preclude 
de novo adjudication of a claim, on essentially the same 
facts as a previously and finally denied claim, where an 
intervening change in law or regulation has created a new 
basis of entitlement to benefit.  Spencer, 4 Vet. App. at 
289.  The Board concludes that the promulgation of a VA 
regulation regarding radiation following the prior decision, 
specifically 38 C.F.R. § 3.309(d) adding colon cancer as a 
presumptive disability, provides a "new basis of entitlement 
or benefit" to which de novo adjudication is not precluded.  

Under the circumstances, there is a liberalizing VA issue 
that provides a basis for de novo review of the claim.  In 
this case, there is an allegation of radiation exposure, 
supporting evidence of radiation exposure and evidence of 
colon cancer.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

In addition, service connection may be granted for colon 
cancer on a presumptive basis if it becomes manifest in a 
radiation-exposed veteran at any time after service. 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) (2003).  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 C.F.R. § 3.307, 3.309 (2003).  

The veteran served aboard the U.S.S. Newman K. Perry at the 
Bikini Atoll during the period in which Shots Able and Baker 
were executed as part of Operation CROSSROADS.   As such, the 
veteran was exposed to ionizing radiation during service, 
during the Operations Crossroads test in June 1946.  He has 
been diagnosed with colon cancer.  Thus, service connection 
on a radiation presumptive basis is warranted.  


ORDER

The claim for service connection for carcinoma of the rectum 
and sigmoid colon, status-post resection and permanent 
colostomy, on a radiation presumptive basis is granted.  



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



